Title: To James Madison from Tobias Lear, 30 August 1801
From: Lear, Tobias
To: Madison, James


					
						No. 9.
						Sir,
						Cape François, August 30th. 1801
					
					I have the honor to enclose the copy of a letter 

which has been written to me by Citizen Roume, the last 

agent sent to this Island by the French Government, together 

with my answer.  This Gentleman was appointed and sent out 

before the present order of things took place in France.  

Whether he has been confirmed, or acknowledged by the 

present Government, or not, I cannot tell.  In the contest 

between Toussaint & Rigaud, he took part with the former, 

and by his Official acts confirmed his proceeding; as an 

evidence of which I enclose an Arrêté of his during that 

contest, and which also relates to the commercial convention 

respecting this Island.  It seems, that since that time, the 

conduct of the Agent has not been agreeable to General 

Toussaint, who has kept him confined, not in close prison, but 

within certain limits, and under a guard.  He is now permitted 

to return to France, through the United States; and as I am 

informed that he is a man of warm, ungovernable passions, 

and may possibly take amiss my declining to comply, with his 

request, I have thought it proper to send the Copies above 

mentioned to you, that you might know the precise state of 

the case.
					Besides the person who was sent first to France (M. 

Vincent) through the United States, with the Constitution of 

this Island, several others have been dispatched; and in a few 

days will be sent a M. Nogèrèe, one of the Members of the 

Central Assembly.  As the direct communication between this 

Island and France is very uncertain (altho’ vessels arrive here 

& sail from hence to France sometimes) these persons take 

passage to the United States, and I beleive they all carry 

letters from the Governor to the Commercial Agents of the Fr. 

Republic in the ports of the U.S. to which they are bound.
					Notwithstanding all the surmises and direct 

assertions of many, who are disgusted or disappointed here, 

that it is the intention of the Governor to make this Island 

independent of France, I have reason to think the contrary; 

and I trust that the President will not beleive assertions, when 

there are facts in contradiction to them.  Many undoubtedly 

are disappointed and mortified, beyond measure, because 

another Nation has not possession or complete controul over 

everything in the Island.  This, I have no doubt, was 

calculated upon, and as expectations were not fulfiled on this 

head, it is now declared that complete Independence is the 

object.  But, let the event be as it may, I shall endeavor so to 

conduct myself, that the United States may not be committed 

with any Party.
					Since the date of my last, (a Copy of which is 

enclosed) the Governor has been out of the City, at a 

plantation of his called D’hericourt, where he has been much 

indisposed; but I have received several letters from him, 

relating to some claims which I had, at the request of Am. 

Citizens, recommended to his attention.  His expressions are 

cordial, and his declarations of a determination to do justice, 

very strong; and he has lately given better proofs than 

declarations, in more than one instance.  But it has happened 

unfortunately, that many of our Citizens who have claims 

upon the Administration, have been in the habit of applying to 

persons to do their business, who pretend they have great 

influence with the General; and to those they have given 

considerable sums to expedite the business.  In the end 

nothing is done: bribery & corruption are declared to prevail in 

every department—and they then bring their business to the 

public Officer of the United States.  In this state, it is 

embarrassing to him: he finds those who have before 

undertaken the business, ready to place every obstacle in the 

way of its completion; and what is still more unpleasant, his 

Character may be involved with those who have received 

bribes; for if the business be not completed agreeably to the 

wish of the applicant, he is too apt cast his censure 

indiscriminately upon all who have had any agency in the 

business.  I have already written to the Governor in general 

terms respecting the debts due to Am. Citizens—and shall 

press him to a decision on the subject as soon as 

circumstances may make it proper, and I have not hesitated 

to lay before him such cases as have been brought to me, 

where orders have been given for payment and they have not 

been complied with.  In these cases he has immediately 

renewed the Orders to the satisfaction of the parties; but I 

shall not feel it incumbent upon me, in my public Character, 

to press forward every claim which may be brought; according 

to the impetuous wishes of the Claimant.  After a general 

principle shall be established for the settlement of these 

claims, I doubt whether it is a duty imposed upon me, as a 

public Officer, to devote my time to individual claims (unless 

some extraordinary circumstances attend it).  Should any be 

put into my hands for settlement I will do the business upon 

the terms of a Merchant.  But on this head I pray you to 

instruct me; for my public duties shall supercede everything 

else.  With every sentiment of pure respect & attachment, I 

have the honor to be, Sir, Your most obedt. & most hble Servt.
					
						Tobias Lear.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
